DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 11/14/2022 has been entered.  Claims 2 and 9-10 have been canceled.  Claims 1 and 3-8 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites, “the metal strip, in a Step i), is coated with a plastic…wherein in Step i), the plastic is applied to the metal strip in liquid or paste form, and solidified, wherein in Step i), a strippable varnish based on an organic solvent is applied as the plastic, wherein in a subsequent step, a cover varnish is applied directly to the strippable varnish, such that a total thickness of a protective layer comprising the strippable varnish and the cover varnish amounts to between 100 µm and 200 µm and a product of a tensile strength of the solidified plastic and the total thickness of the protective layer is greater than a peel resistance of the protective layer” (emphasis added); however, the original disclosure at the time of filing fails to provide support for the “solidified plastic” only being formed from the strippable varnish applied in Step i) as currently recited given the “is applied as the plastic” (emphasis added) with respect to the strippable varnish applied in Step i) at lines 6-7, and thus, in turn, the original disclosure also fails to provide support for the claimed “product” as currently recited being greater than a peel resistance of the protective layer when the product is based upon the tensile strength of the solidified plastic resulting from the strippable varnish only (versus the solidified plastic of the protective layer consisting of both the strippable varnish and the cover varnish).  As evidenced by pages 16-17 and Fig. 8 of the specification as filed, the product is with respect to the tensile strength of the protective layer as a whole (e.g. layer 3 in Fig. 8) which consists of both the strippable varnish and the cover varnish as evidenced by Page 7, first full paragraph; Page 13, second full paragraph; and Page 18, lines 1-6, of the specification as filed; such that the tensile strength and thickness in the equation correspond to the same total layer.  Claims 3-5, dependent upon claim 1, do not remedy the above and thus are rejected for the same reasons.
Similarly, independent claim 6 recites, “a product of a tensile strength of the strippable varnish and the total thickness of the protective layer is greater than a peel resistance of the protective layer” (emphasis added), however, the original disclosure at the time of filing fails to provide support for the claimed limitation given that as evidenced by pages 16-17 and Fig. 8 of the specification as filed, the product is with respect to the tensile strength of the solidified plastic of the protective layer as a whole (e.g. layer 3 in Fig. 8) which consists of both the strippable varnish and the cover varnish as evidenced by Page 7, first full paragraph; Page 13, second full paragraph; and Page 18, lines 1-6, of the specification as filed; such that the tensile strength and thickness in the equation correspond to the same total layer.  Claims 7-8, dependent upon claim 6, do not remedy the above and thus are rejected for the same reasons.
Claim Rejections - 35 USC § 102/103
Claim 6 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Witteler (US2008/0152820).  Witteler discloses peelable polymeric protective films on metallic surfaces which exhibit an oxygen gradient, and a process for producing such protective films, wherein the peelable films are suitable for providing surfaces with temporary protection, such as during transit or storage, and can be peeled off by hand as a whole in one piece without assistance from water or solvents (Entire document, particularly Abstract, Paragraphs 0001-0002, 0012, and 0052).  Witteler discloses that the polymeric protective film is produced by successively applying two or more coating formulations comprising at least two different polymers to a metallic surface, so that the oxygen content of the protective film increases with increasing distance from the surface, preferably produced from two formulations F1 and Fn, and although the formulations are aqueous formulations containing water as a solvent, the formulations may also include water-miscible organic solvents mixed with the water which is present in at least 50% by weight relative to the amount of all solvents, and thus the water-miscible organic solvent(s) may be present in an amount of 50% by weight or less relative to the amount of all solvents in the coating composition, reading upon the broadly claimed “solvent-based” limitation, and hence the first coating formulation F1 reads upon the broadly claimed “solvent-based strippable plastic varnish” of instant claim 6, particularly given that the instant specification does not specifically define the term “solvent-based” to exclude water or require the solvent to be present in any particular proportion and more particularly given that the strippable varnish of instant claim 6 is present as a dried layer; and the second coating formulation Fn of the preferred two formulations reads upon the broadly claimed “cover varnish, applied directly to the strippable varnish” (Paragraphs 0013-0014, 0029 and 0046).  Witteler also discloses that the metallic surface may be in the form of sheets, foils or strips (Paragraph 0016) such that a metal strip as instantly claimed would have been clearly envisaged; and that the peelable protective film provided thereon may have a thickness chosen by the skilled worker in accordance with the desired properties, but particularly is from 1 to 200 µm, fully encompassing the claimed thickness range (Paragraph 0047; Claims 4, 7, and 18-19).  Hence, with respect to instant claim 6, Witteler discloses a metal strip wherein the metal strip has a “solvent-based” strippable plastic varnish that adheres directly to the metal strip, wherein the metal strip has at least one layer composed of a cover varnish, applied directly to the strippable varnish, wherein a total thickness of a protective layer comprising the strippable varnish and the cover varnish amounts to 1 to 200 µm, fully encompassing the claimed “between 100 µm and 200 µm”, and although Witteler does not specifically recite that the product of the tensile strength and total thickness of the protective film is greater than the peel resistance of the protective film as in the instant invention, given that Witteler clearly discloses that the film can be peeled off by hand as a whole, in one piece as in the examples, the Examiner takes the position that the protective film taught by Witteler inherently meets the claimed relationship (as evidenced by known peelability concepts in the art, see for example, Wagle, Peelable coatings: A review, Entire document, particularly Section 5; or Alizadeh, US2019/0194476A1, Paragraphs 0005 and 0036, or Berndorf, AT514126A1, Entire document, particularly page 2 of the machine translation) and hence Witteler anticipates instant claim 6.  Alternatively, it would have been obvious to one having ordinary skill to recognize that the peelable protective film taught by Witteler, that is peelable as a single piece by hand from the surface to be protected, would exhibit the same properties as instantly claimed given known peelability concepts in the art, e.g. the film must have sufficient strength and thickness to be peeled without breaking, and hence the claimed invention as broadly recited in instant claim 6 would have alternatively been obvious over the teachings of Witteler.
Claim Rejections - 35 USC § 103
Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kotake (JPH0559310A, please refer to attached machine translations for the below cited sections) in view of Berndorf (AT514126A1).  Kotake teaches an easily peelable, flexible coating film for the protection of a substrate surface, such as during transportation or storage, wherein the coating film is formed from an easily peelable coating composition comprising a polyvinyl butyral (PVB) resin (A), one or more plasticizer (B), a mold release agent (C), and one or more organic solvent(s) (D), such as toluene and acetone, provided in an arbitrary proportion selected according to the desired properties of the coating composition, such as drying speed, viscosity, storage stability, coating workability, tensile strength and elongation of the coating film, peeling resistance of the coating film, peeling workability, and odor as in the examples, with working examples comprising 330 parts by weight of solvent to 100 parts by weight of PVB resin and a coating film thickness of about 150 µm, falling within the claimed total thickness range of between 100 µm to 200 µm (Entire document, particularly Paragraphs 0001-0002, 0007-0008, 0011, 0016, and 0019, Examples, Table 1).  Kotake teaches that the coating composition comprises 5 to 100 parts by weight of the one more plasticizers (B) and 0.1 to 5 parts by weight lecithin (C) as the mold release agent to 100 parts by weight of the PVB (Paragraphs 0009 and 0012-0015), thereby suggesting a solvent proportion and/or plastic or plasticized resin proportion as recited in instant claims 4-5, particularly in light of the examples.  Kotake teaches that the coating composition can be applied by known coating methods to a desired coating film thickness, such as spraying (as in instant claim 3), wherein the coating composition may have a shape and size of the substrate material, and may be applied one or two or more times, with the drying method after coating not particularly limited, thereby clearly suggesting a coating film comprising two “varnish” coats applied sequentially as in the claimed invention over the full area of the substrate (as in instant claim 7) with the first coat reading upon the claimed strippable varnish and the second coat reading upon the claimed cover varnish (Paragraph 0017; so also Google Patents translation, page 3, first full paragraph).  Kotake teaches that the resulting coating film has good tensile strength and can be peeled off as a continuous film without rupture, wherein the non-volatile materials are providing in a content that allows thick coating and a viscosity that facilitates coating workability (Paragraphs 0003, 0006, and 0011, Examples), and specifically discloses examples wherein a product of the tensile strength of the coating and the total coating film thickness computes to greater than the peel resistance of the coating film as in the instantly claimed invention, as evidenced by the examples, particularly Table 3 and Paragraphs 0027-0028.  Kotake further teaches that the easily peelable protective coating can be applied to substrates exhibiting a wide range of surface properties and various flexibility including metal substrates such as polished metal plates (Paragraphs 0002, 0006 and 0018, Examples), and hence with respect to the claimed invention, the difference between the teachings of Kotake and instant claims 1 and 3-7 is that Kotake does not specifically teach that the metal substrate or polished metal plate is a metal strip as in instant claims 1 and 6, and that after the metal substrate or metal strip is coated with the plastic coating, the coated metal strip is wound up in multiple layers as instantly claimed.  However, given that Kotake teaches and/or suggests that the substrate may be a polished metal substrate, may be of desired shape and/or size, may be flexible, and may be protected during handling and transportation utilizing the easily peelable coating composition applied via known coating methods as discussed above, and given that a “strip” is an obvious form or shape of a metal substrate and/or that coil coating is a known method of coating metal substrates and/or that a wound coil is an obvious format for transportation and storage of metals, the claimed invention as recited in instant claims 1 and 3-7 would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention based upon the teachings and/or suggestions of Kotake given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results.
With respect to instant claim 8, given that Kotake does not limit the coating thickness and provides examples having a total coating thickness of about 150 µm, wherein the coating film may be applied in two coats such that two equally-thick coats totaling the about 150 µm would each be about 75 µm falling within the claimed range of between 50 µm and 100 µm, the claimed invention would have been obvious over the teachings of Kotake, particularly in the absence of any clear showing of criticality and/or unexpected results.
Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kotake, as applied above, and in further view of Berndorf, wherein with respect to the claimed “strip” and “wound” limitations, it is further noted that Berndorf like Kotake is directed to protecting a metal substrate during transportation utilizing a peelable plastic coating and given that Berndorf teaches that the metal is provided as a metal strip that is coiled or wound after coating, the claimed invention as recited in instant claims 1 and 3-8 would have been further obvious over the teachings of Kotake in view of Berndorf given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results, and/or prima facie obviousness to combine prior art reference teachings to arrive at the claimed invention where there is some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference.
Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Berndorf (AT514126A1) in view of Westerman (Strippable Coatings).  Berndorf teaches a method for providing a metal strip (1) with transport protection, wherein the metal strip is coated with a plastic material in step i) and then wound or reeled into several layers in step ii) for transport, and the plastic material is applied in liquid or paste form and solidified in step i) to provide a protective coating that is strippable from the metal strip, with the product of the tensile strength of the solidified plastic and the thickness of the protective layer being greater than its peel strength as in the claimed invention, and particularly without causing any unwanted residue on the metal strip such that the metal strip, which may have a polished (as in instant claim 7) or high quality surface, is immediately ready for use (Entire document, particularly Abstract; Claims 1 and 6-7, Page 1 through first paragraph on Page 2).  Berndorf generally teaches that the protective coating preferably consists of an elastomer or a thermoplastic, and may be applied and adhered directly to the metal strip, such as by spraying as in Fig. 7 (as in instant claim 3), and although Berndorf discloses that particularly advantageous coatings include one comprising polyvinyl alcohol dissolved in water or one of a silicone rubber coating that is crosslinked after application, and that a favorable coating thickness is at least 1 mm to ensure that the protective layer does not break when pulled off (Page 2, last three paragraphs), Berndorf does not limit the protective coating to any particular coating composition or solvent, particularly an organic solvent as instantly claimed, nor does Berndorf limit the number of coats/layers and thickness(es) thereof as instantly claimed, aside from the requirement that the product of the tensile strength of the solidified plastic and the thickness of the protective layer is greater than its peel strength so that the protective film may be peeled by hand without breaking (Page 2).  
However, Westerman generally teaches that known strippable coatings that can provide removable protective films to various substrates such as metals and/or polished surfaces during shipment and storage, and that can be pulled away from the substrate without breaking due to the strong cohesive properties of the strippable film, as in Berndorf, include both water-based strippable coatings and solvent-based strippable coatings that can be applied by spray methods (as in Berndorf and instant claim 3; Entire document, particularly page 155 and 157, Fig. 2), and that the cohesive properties are also affected by the film’s thickness, wherein if the dried film is not of sufficient thickness, the film will still break off in small pieces when stripped (last two lines of page 155).  Westerman teaches that two (2) mils “is the minimum thickness required for most strippables to release well from their surfaces”, with clear strippable coatings releasing better at lower mil thicknesses than pigmented strippables which “usually require 2.5 mils or more for satisfactory release” (page 156, lines 1-5).  Westerman teaches that for solution strippables utilizing fast-evaporating solvents such as methyl ethyl ketone (MEK), low weight solids solutions, e.g. 20% or less, are common and compare favorably to higher weight solids counterparts, wherein the minimum film thickness for optimum performance is 2 mils dry-film-thickness and the “coating surface must be built up with multiple coats to prevent runs or sags from forming”, and also teaches that solvent-based strippables can provide dry films that can be built up to thickness of 8-10 mils and rapidly dried and stripped in a matter of hours, with many in less than 20 min at normal temperatures, while emulsion or water-based strippables dry more slowly than solvent-based strippables (pages 156-157).  Westerman also teaches that poor stripping when the strippable coating is not applied with enough film thickness, particularly low-weight solids strippables, can be quickly remedied by the application of an additional coat of material to build the film up to sufficient thickness so that it will release properly (Problems and Solutions, page 159).  
Hence, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a solvent-based or water-based strippable coating in the invention taught by Berndorf given the teachings of Westerman and that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results, and further to utilize multiple coats to provide a desired coating thickness for a particular end use as taught by Westerman, with a minimum thickness being at least 2 mils, i.e. 50.8 µm or more, as taught by Westerman, thereby rendering the claimed two-coat varnish system of a strippable varnish and a cover varnish as claimed and the claimed combined thickness of between 100 µm and 200 µm and/or individual coat thicknesses on the same order of magnitude as disclosed by Westerman obvious to one having ordinary skill in the art, particularly given that the thickness is a result-effective variable as taught by Westerman and Berndorf, and one having ordinary skill in the art would have been motivated to determine the optimum thickness of each coat or layer to provide sufficient thickness for the protective film to be easily peelable without breaking as taught by Berndorf and Westerman.  Therefore, in the absence of any clear showing of criticality and/or unexpected results, the claimed invention as recited in instant claims 1, 3 and 6-8 would have been obvious over the teachings of Berndorf in view of Westerman.  Further, with respect to instant claims 4 and 5, given that Berndorf does not limit the solids content or amount of plastic and solvent in the liquid coating, and that Westerman broadly teaches that low solids solvent-based solution strippables with weight solids of 20% or less are common and that higher weight solids (e.g. greater than 20%) may also be utilized, wherein the solids content directly affects the thickness and drying properties of the coating, it would have been obvious to one having ordinary skill in the art to utilize routine experimentation to determine the optimum plastic and solvent proportions for a particular plastic/solvent combination to provide the desired coat thickness and drying properties for a particular end use or coating process, and given that Westerman teaches that acetone like MEK is a strong solvent with respect to strippables (page 160), the claimed invention as broadly recited in instant claims 4 and 5 would have been obvious over the teachings of Berndorf in view of Westerman, particularly given the lack of any clear showing of criticality and/or unexpected results with regard to the claimed weight percentages.
Response to Arguments
Applicant's arguments filed 11/14/2022 have been fully considered but are moot in view of the new grounds of rejection presented above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        December 15, 2022